FILED
                           NOT FOR PUBLICATION                               DEC 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GARY CECIL,                                      No. 16-55004

              Plaintiff-Appellant,               D.C. No. 3:15-cv-02137-GPC-
                                                 NLS
 v.

DANIEL PARAMO, Warden; et al.,                   MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Gary Cecil, a California state prisoner, appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action alleging due process and

access-to-court claims. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Cecil failed to address any of the grounds for dismissal,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and has therefore waived his appeal of the district court’s order. See Indep. Towers

of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      AFFIRMED.




                                          2                                   16-55004